DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the square, pentagon, hexagon, octagon, and decagon shapes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 14, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 6605178) in view of Lindberg (US 4373143).
With respect to claim 1, Shinohara et al. discloses an ultrasonic actuator (Figs 2-5), comprising; a plurality of piezoelectric stacks (items 12) configured to generate ultrasonic frequency vibrations; a horn (item 11) configured to amplify the ultrasonic frequency vibrations along an axial direction of the horn (Figs 2-5).
Shinohara et al. does not explicitly disclose a backing structure and a plurality of bolts, each bolt of the plurality of bolts configured to compress a respective piezoelectric stack of the plurality of piezoelectric stacks between the horn and the backing structure.
Lindberg teaches a piezoelectric ultrasonic actuator including disclose a backing structure (item 16) and a plurality of bolts (items 40), each bolt of the plurality of bolts configured to compress a respective piezoelectric stack of the plurality of piezoelectric stacks between the horn and the backing structure (Figs 1-3).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the backing structure and bolts of Lindberg with the ultrasonic actuator of Shinohara et al. for the benefit of better securing the components together (column 2, lines 50-62 of Lindberg).
With respect to claim 2, the combination of Shinohara et al. and Lindberg discloses the ultrasonic actuator according to claim 1. Lindberg discloses that each of the plurality of piezoelectric stacks comprises a central opening through which the respective bolt is arranged (Figs 1-3).
With respect to claim 3, the combination of Shinohara et al. and Lindberg discloses the ultrasonic actuator according to claim 2. Lindberg discloses that each of the plurality of piezoelectric stacks comprises a plurality of piezoelectric elements arranged as a stack, and each of the plurality of piezoelectric elements comprises a shape of a ring having a central opening for passage of the respective bolt (Figs 1-3 and column 2, lines 50-62 of Lindberg).
With respect to claim 4, the combination of Shinohara et al. and Lindberg discloses the ultrasonic actuator according to claim 1. Shinohara et al. discloses that a radiating surface provided at a surface of the horn that is in contact with the plurality of piezoelectric stacks has a symmetrical shape about the axial direction (Figs 2-3).
With respect to claim 9, the combination of Shinohara et al. and Lindberg discloses the ultrasonic actuator according to claim 9. Shinohara et l. discloses that one of the backing structure and the horn comprises a tuning groove (item 18) that is configured to enhance amplitude uniformity of displacements generated by the ultrasonic frequency vibrations through the one of the backing structure and the horn (this is merely stating the result of the groove, and does not further limit the structural features of the groove or the ultrasonic actuator).
With respect to claim 14, the combination of Shinohara et al. and Lindberg discloses the ultrasonic actuator according to claim 1. Shinohara et al. discloses that one of the backing structure and the horn comprises a plurality of tuning slots (items 18) configured to enhance amplitude uniformity of displacements generated by the ultrasonic frequency vibrations through the one of the backing structure and the horn (this is merely stating the result of the groove, and does not further limit the structural features of the grooves or the ultrasonic actuator).
With respect to claim 15, the combination of Shinohara et al. and Lindberg discloses the ultrasonic actuator according to claim 14. Shinohara et al. discloses that the plurality of tuning slots separate surface areas of the one of the backing structure and the horn that are in contact with different piezoelectric stacks of the plurality of piezoelectric stacks (Figs 2-5).
With respect to claim 21, Shinohara et al. discloses a method for increasing radiating power of an ultrasonic actuator (Figs 2-5), the method comprising: providing a plurality of piezoelectric stacks (items 12); based on the providing and the compressing, increasing a radiating surface at a base of the horn that is rigidly coupled to the plurality of piezoelectric stacks, and based on the increasing of the radiating surface, increasing the radiating power (Figs 2-5).
Shinohara et al. does not disclose compressing each of the plurality of piezoelectric stacks through action of a respective bolt between a horn and a backing structure; based on the providing and the compressing, increasing a radiating surface at a base of the horn that is rigidly coupled to the plurality of piezoelectric stacks.
Lindberg teaches a piezoelectric ultrasonic actuator including compressing each of the plurality of piezoelectric stacks through action of a respective bolt (item 40) between a horn (item 32) and a backing structure (item 16).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the backing structure and bolts of Lindberg with the ultrasonic actuator of Shinohara et al. for the benefit of better securing the components together (column 2, lines 50-62 of Lindberg).
With respect to claim 22, the combination of Shinohara et al. and Lindberg discloses the method according to claim 21. Shinohara et al. discloses forming at least one of: a) a tuning groove, and b) tuning slots (items 18), in at least one of the baking structure and the horn; and based on the forming, enhancing amplitude uniformity of ultrasonic frequency displacements generated through the ultrasonic actuator (Figs 2-5).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hur (US 6204592) in view of Shinohara et al. and Lindberg.
With respect to claim 19, Hur discloses a percussive drill comprising: an ultrasonic actuator; and a drill bit rigidly coupled to a tip of the horn of the ultrasonic actuator (Abstract and Fig 1).
Hur does not disclose that the ultrasonic actuator is the ultrasonic actuator according to claim 1.
The combination of Shinohara et al. and Lindberg teaches the ultrasonic actuator according to claim 1.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the ultrasonic actuator of claim 1 with the drill of Hur for the benefit of providing improved power output (column 10, line 66 through column 11, line 4 of Hur).
With respect to claim 20, Hur discloses a rotary percussive drill comprising: an ultrasonic actuator; a drill bit rigidly coupled to a tip of the horn of the ultrasonic actuator; and a rotary actuator configured to rotate a shaft, wherein the shaft is rigidly coupled to a nodal plane of the ultrasonic actuator (Fig 1 and Abstract).
Hur does not disclose that the ultrasonic actuator is the ultrasonic actuator according to claim 1.
The combination of Shinohara et al. and Lindberg teaches the ultrasonic actuator according to claim 1.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the ultrasonic actuator of claim 1 with the drill of Hur for the benefit of providing improved power output (column 10, line 66 through column 11, line 4 of Hur).
Allowable Subject Matter
Claims 5-8, 10-13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art does not disclose or suggest “wherein the symmetrical shape is a shape of a circle having a diameter that is equal to, or larger, than one fourth of a wavelength of operation of the actuator” in combination with the remaining elements of claim 5.
The prior art does not disclose or suggest “wherein the symmetrical shape is a shape of a circle having a diameter that is in a range between one fourth and one half of a wavelength of operation of the actuator” in combination with the remaining elements of claim 6.
The prior art does not disclose or suggest “wherein the symmetrical shape is a shape of a circle having a diameter that is in a range between 10.0 and 13.0 centimeters” in combination with the remaining elements of claim 7.
The prior art does not disclose or suggest “wherein the symmetrical shape comprises one of. a square, a pentagon, a hexagon, an octagon, and a decagon, having a lateral side with a length that is equal to, or larger, than one fourth of a wavelength of operation of the actuator” in combination with the remaining elements of claim 8.
The prior art does not disclose or suggest “wherein the tuning groove is formed laterally around a perimeter surface of the backing structure” in combination with the remaining elements of claim 10.
The prior art does not disclose or suggest “wherein the other of the backing structure and the horn comprises a tuning groove that is configured to enhance amplitude uniformity of displacements generated by the ultrasonic frequency vibrations through the other one of the backing structure and the horn” in combination with the remaining elements of claim 13.
The prior art does not disclose or suggest “wherein each of the plurality of tuning slots passes through a surface of the one of the backing structure and the horn that is in contact with the piezoelectric stacks, extends axially toward a respective opposite surface, and stops before said respective opposite surface” in combination with the remaining elements of claim 16.
The prior art does not disclose or suggest “wherein each of the plurality of tuning slots extends radially from a central region of the one of the backing structure and the horn to a respective perimeter edge of said one of the backing structure and the horn” in combination with the remaining elements of claim 17.
The prior art does not disclose or suggest “wherein the other of the backing structure and the horn comprises a plurality of tuning slots configured to enhance amplitude uniformity of displacements generated by the ultrasonic frequency vibrations through the other one of the backing structure and the horn” in combination with the remaining elements of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837